Citation Nr: 1634384	
Decision Date: 09/01/16    Archive Date: 09/09/16

DOCKET NO.  11-26 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an effective date prior to April 2, 2009, for the grant of service connection for diabetes mellitus.  

2.  Entitlement to an initial rating in excess of 20 percent for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant and her spouse




ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty from July 1990 to July 1994.  

This appeal to the Board of Veterans' Appeals (Board) arises from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In pertinent part, the RO granted service connection for diabetes mellitus, evaluated at 20 percent disabling, effective from April 2, 2009.  In August 2010, the Veteran filed two notices of disagreement, one that challenged the 20 percent rating for diabetes mellitus, and one that challenged the effective date of the grant of service connection.  In July 2011, the RO issued a statement of the case as to both issues.  In September 2011, the Veteran filed a substantive appeal as to those matters.  In April 2012, the RO issued a supplemental statement of the case.  

The Board notes that in the March 2010 rating decision, the RO also granted service connection for peripheral neuropathy of each upper and lower extremity, as related to the service-connected diabetes mellitus.  The Veteran did not appeal any of these determinations.  As such, those matters are not before the Board.

In May 2016, the Veteran testified during a hearing before the undersigned Veterans Law Judge by videoconference; a transcript of that hearing is of record.  

The issues on appeal are being REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.





REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

During her May 2016 Board hearing, the Veteran testified to the effect that she has received continuing treatment for her service-connected diabetes mellitus at the Dallas VA Medical Center, which included treatment for diabetes, such as hyperglycemic reactions that have required visits to a diabetic clinic.  Her testimony also indicates that her diabetes mellitus may have worsened in the last few years, since her last VA examination in January 2010.  All unassociated VA medical records, to specifically include any for diabetic reactions, should be obtained and associated with the claims file.  Additionally, a contemporaneous VA examination should be obtained to determine the current severity of the disability.  

In January 1995, April 1996, and May 2003, the RO denied service connection for diabetes mellitus and the RO notified the Veteran of the determinations and of her appellate rights. The Veteran did not appeal such decisions to the Board.  In April 2009, the Veteran filed an application to reopen her claim of service connection for diabetes mellitus.  In a March 2010 rating decision, the RO granted service connection for that disability, effective from April 2, 2009.

If a veteran does not file a timely notice of disagreement within one year of receiving notice of the determination, the decision becomes final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103.  An unappealed rating decision is final in the absence of clear and unmistakable error.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).  Under the law, the effective date for a grant of service connection on the basis of the receipt of new and material evidence following a final prior disallowance is the date of receipt of the application to reopen, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q)(1)(ii).  If, however, VA determines that the earlier decision was clearly and unmistakably erroneous, the prior decision will be reversed or amended, and for the purposes of authorizing benefits, the rating or adjudicative decision that constitutes a reversal of the prior decision on the grounds of clear and unmistakable error has the same effect as if the correct decision had been made on the date of the reversed decision.  38 C.F.R. § 3.105(a).  

Here, during her May 2016 Board hearing, the Veteran alleged that the RO's January 1995, April 1996, and May 2003 rating decisions that denied service connection for diabetes mellitus were the product of clear and unmistakable error.  Thus, if VA determines that any prior rating decision contains clear and unmistakable error, the effective date would be assigned as if there were no such determination.  Each new theory of clear and unmistakable error is a separate and distinct matter, and the Board lacks jurisdiction over any theory of clear and unmistakable error that has not been adjudicated by the RO in the first instance.  Andre v. Principi, 301 F.3d 1354, 131 (Fed. Cir. 2002); Jarrell v. Nicholson, 20 Vet. App. 326, 332-33 (2006).  To date, the issue of whether the unappealed January 1995, April 1996, and/or May 2003 rating decisions contained clear and unmistakable error has not been adjudicated by the RO.

The Veteran's challenge of clear and unmistakable error (CUE) in the January 1995, April 1996, and May 2003 rating decisions is inextricably intertwined with her current claims for entitlement to an earlier effective date for service connection for diabetes mellitus and entitlement to an increased rating.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 2 Vet. Ap. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  A favorable disposition in regard to the CUE claim directly impacts whether there remains a case or issue in controversy concerning the earlier effective date claim, and thus may have a direct impact on the scope of the initial rating claim.  As such, the unadjudicated CUE claim should be remanded to the RO for consideration in the first instance.  This approach is in accordance with the general principles set forth in Harris v. Derwinski, supra, in which the United States Court of Appeals for Veterans Claims (Court) has recognized that inextricably intertwined claims should not be adjudicated piecemeal.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are "inextricably intertwined" where the adjudication of one claim could have a significant impact on the adjudication of another).  Hence, the Board defers appellate consideration of the issues of an earlier effective for the grant of service connection for diabetes mellitus and of an initial higher rating for diabetes mellitus pending the initial RO adjudication of the CUE claim.

Accordingly, the case is REMANDED for the following actions:

1.  Adjudicate the issue of whether there was CUE in the January 1995, April 1996, and May 2003 rating decisions that denied service connection for diabetes mellitus, and issue furnish a formal rating decision announcing its findings and decision.

2.  If the claim of CUE in the January 1995, April 1996, and May 2003 rating decisions is not granted to the Veteran's satisfaction, notify the Veteran and her representative of the decision and advise them of the Veteran's appellate rights.

The Veteran and her representative are hereby reminded that to obtain appellate jurisdiction of an issue not currently in appellate status, a timely appeal (consisting of a timely NOD, and, after issuance of a SOC, a timely substantive appeal) must be perfected.  While the RO must furnish the Veteran the appropriate time period in which to do so, the Veteran should perfect an appeal of the claim of CUE in the January 1995, April 1996, and May 2003, if desired, as soon as possible to avoid unnecessary delay in the connection with her current appeal.

3.  Obtain all unassociated VA treatment records from the Dallas VA medical center, including those regarding treatment for hyperglycemic episodes at the diabetes clinic (reported by the Veteran during the May 2016 Board hearing).  All reasonable attempts should be made to obtain such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4.  Send the Veteran and her representative a letter requesting that she provide sufficient information and, if necessary, authorization, to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.

Clearly explain to the Veteran that she has a full on-year period to respond (although VA may decide the claim within the one-year period) 

5.  If the Veteran responds, assist her in obtaining any additional evidence identified, following current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

6.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination by a medical professional with appropriate expertise.

The contents of the entire, electronic claims file, (in VBMS and Virtual VA), to include a complete copy of the Remand, is to be made available to the designated medical professional, and the examination report is to include a discussion of the Veteran's documented medical history and lay statements.

Based on the examination of the Veteran, and review of the record, the examiner should fully describe the functional effects of the Veteran's service-connected diabetes mellitus on her activities of daily living.

In particular, the examiner should describe what types of activities would be limited because of the service-connected diabetes mellitus, what types of activities would not be limited (if any), and whether any limitation on activities is likely to be permanent.

The examiner should describe all symptomatology related to the service-connected diabetes mellitus.

The examiner should address whether as a result of the service-connected diabetes, the Veteran requires (1) the use insulin, (2) a restricted diet, and/or (3) regulation of her activities (i.e., the avoidance of strenuous occupational and recreational activities).

The examiner should address whether as a result of the service-connected diabetes mellitus, the Veteran requires more than one daily injection of insulin.

The examiner should address whether as a result of the service-connected diabetes mellitus, the Veteran suffers (1) episodes of ketoacidosis, or (2) episodes of hypoglycemic reactions.  If so, do any such episodes require the Veteran be hospitalized, or require that she visit a diabetic care provider, and this determination, if feasible, should be expressed in terms of the number of hospitalizations (if any) per year, and/or in terms of the number of visits (if any) to a diabetic care provider per week and/or per month.

The examiner should identify the presence of, or absence of progressive loss of strength and weight, or any other manifestations that would be considered a complication attributable to the service-connected diabetes mellitus.

Complete, clearly-stated rationale for the conclusions reach must be provided.

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim for an earlier effective date for the grant of service connection for diabetes mellitus, and the claim for an initial higher rating for diabetes mellitus, in light of all pertinent evidence and legal authority.  If the claims remain denied, the Veteran and her representative should be furnished with a Supplemental Statement of the Case and be given an opportunity to respond thereto.  The case should be returned to the Board for further appellate consideration, if in order.

The purpose of the REMAND is to afford due process; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but may furnish additional evidence and/or argument during the appropriate time frame.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




